 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
STOCK PURCHASE AGREEMENT
 
by and among
 
INNOVATIVE POWER SYSTEMS INC.,
 
THE STOCKHOLDERS OF INNOVATIVE POWER SYSTEMS INC.,
 
QUALITY POWER SYSTEMS, INC.,
 
THE STOCKHOLDERS OF QUALITY POWER SYSTEMS, INC.
 
and
 
FORTRESS INTERNATIONAL GROUP, INC.
 
Dated as of September 24, 2007
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
Page
ARTICLE I
DEFINITIONS
 
1
1.1.
Definitions
 
1
       
ARTICLE II
PURCHASE AND SALE OF THE SHARES; ADJUSTMENT
 
6
2.1.
Purchase and Sale of the Shares.
 
6
2.2.
Closing
 
6
2.3.
Deliveries and Payments at the Closing.
 
6
2.4.
Purchase Price Adjustment.
 
7
2.5.
Earn-Out Payments.
 
9
       
ARTICLE III
REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANIES
 
11
3.1.
Organization and Standing
 
11
3.2.
Authorization
 
12
3.3.
Noncontravention
 
12
3.4.
Consents and Filings
 
12
3.5.
Capital Stock
 
12
3.6.
Subsidiaries
 
13
3.7.
Financial Statements
 
13
3.8.
Absence of Undisclosed Liabilities
 
13
3.9.
Absence of Certain Changes
 
13
3.10.
Litigation
 
14
3.11.
Compliance with Laws.
 
14
3.12.
Material Contracts.
 
14
3.13.
Intellectual Property.
 
16
3.14.
Benefit Plans.
 
16
3.15.
Labor; Employees.
 
17
3.16.
Taxes
 
17
3.17.
Environmental Matters
 
18
3.18.
Real Property
 
18
3.19.
Personal Property
 
18
3.20.
Sufficiency of Assets
 
18
3.21.
Insurance
 
19
3.22.
Suppliers and Customers
 
19
3.23.
Bank Accounts; Authorized Signatories
 
19
3.24.
Brokers
 
19
3.25.
Affiliate Transactions
 
19
3.26.
Books and Records
 
19
3.27.
Restrictions on Business Activities
 
19
3.28.
Certain Business Practices
 
19
3.29.
Takeover Statutes
 
20
3.30.
Disclosure
 
20

 
(i)

--------------------------------------------------------------------------------


 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLERS
 
20
4.1.
Authorization
 
20
4.2.
The Shares
 
20
4.3.
Consents and Filings
 
20
4.4.
Noncontravention
 
21
4.5.
No Legal Proceedings
 
21
4.6.
Receipt of Buyer Common Stock for Seller’s Own Account
 
21
4.7.
Accredited Investor
 
21
4.8.
Disclosure of Information
 
21
4.9.
Restricted Securities
 
21
4.10.
Legends
 
21
       
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
 
22
5.1.
Organization and Existence
 
22
5.2.
Authorization
 
22
5.3.
Consents and Filings
 
22
5.4.
Noncontravention
 
22
5.5.
No Legal Proceedings
 
22
5.6.
Valid Issuance of Buyer Common Stock
 
22
5.7.
Brokers
 
23
5.8.
Disclosure
 
23
       
ARTICLE VI
COVENANTS
 
23
6.1.
Conduct of the Business
 
23
6.2.
Access
 
23
6.3.
Government Filings
 
24
6.4.
Further Actions
 
24
6.5.
Tax Returns
 
24
6.6.
No Solicitation of Other Proposals.
 
24
6.7.
Noncompetition and Nonsolicitation.
 
25
6.8.
Defined Benefit Pension Plan
 
26
       
ARTICLE VII
CONDITIONS TO CLOSING
 
26
7.1.
Conditions Precedent to Buyer’s Obligations
 
26
7.2.
Conditions Precedent to each Company’s and Seller’s Obligations
 
27
       
ARTICLE VIII
INDEMNIFICATION OBLIGATIONS
 
28
8.1.
Survival
 
28
8.2.
Sellers’ Indemnification Obligations
 
28
8.3.
Buyer IPSI and QPSI Indemnification Obligations
 
28
8.4.
Notice of Claim
 
29
8.5.
Direct Claims
 
29
8.6.
Third Party Claims
 
29
       
ARTICLE IX
TERMINATION, AMENDMENT AND WAIVER
 
30
9.1.
Termination
 
30
9.2.
Effect of Termination
 
30

 
(ii)

--------------------------------------------------------------------------------


 
ARTICLE X
MISCELLANEOUS
 
30
10.1.
Expenses; Transfer Taxes
 
30
10.2.
Notices
 
31
10.3.
Severability
 
32
10.4.
Amendments and Waivers
 
32
10.5.
Counterparts
 
33
10.6.
Entire Agreement
 
33
10.7.
No Third Party Beneficiaries
 
33
10.8.
Governing Law
 
33
10.9.
Consent to Jurisdiction; Waiver of Jury Trial
 
33
10.10.
Publicity
 
34
10.11.
Assignment
 
34
10.12.
Construction
 
34

 
(iii)

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
September 24, 2007 by and among FORTRESS INTERNATIONAL GROUP, INC., a Delaware
corporation (“Buyer”), INNOVATIVE POWER SYSTEMS INC., a Virginia corporation
(“IPSI”), QUALITY POWER SYSTEMS, INC., a Delaware corporation (“QPSI” and with
IPSI, each a “Company” and together, the “Companies”), and the undersigned
holders of the outstanding shares of capital stock of each of IPSI and QPSI
(each, a “Seller” and, collectively, the “Sellers”).
 
RECITALS
 
A. The Sellers own all of the issued and outstanding shares of capital stock of
IPSI and QPSI (collectively, the “Shares”), with each Seller owning the number
of Shares set forth on such Seller’s signature page hereto.
 
B. Buyer desires to purchase the Shares from the Sellers, and the Sellers desire
to sell the Shares to Buyer, in each case on the terms and subject to the
conditions contained in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
ARTICLE I
DEFINITIONS
 
1.1.  Definitions. As used in this Agreement, the following terms have the
following meanings:


“Accounting Firm” has the meaning set forth in Section 2.4(b)(iii).


“Adjusted Cash Consideration” has the meaning set forth in Section 2.4(c).


“Affiliate” of any Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.


“Agreed Allocation” with respect to any Seller means the percentage set forth on
Schedule I attached hereto.
 
“Agreement” has the meaning set forth in the preamble to this Agreement.


“Acquisition Proposal” has the meaning set forth in Section 6.6(a).


“Business” has the meaning set forth in Section 6.7(b).
 

--------------------------------------------------------------------------------


 
“Business Day” means any day other than a Saturday or Sunday or any day banks in
the State of New York are authorized or required to be closed.
 
“Buyer” has the meaning set forth in the preamble to this Agreement.
 
“Buyer Common Stock” has the meaning set forth in Section 2.1(b)(iii).
 
“Buyer Indemnified Parties” has the meaning set forth in Section 8.2.
 
“Buyer Parties” has the meaning set forth in Section 6.7(b).
 
“Cash Consideration” has the meaning set forth in Section 2.1(b)(i).
 
“Closing” has the meaning set forth in Section 2.2.
 
“Closing Date” has the meaning set forth in Section 2.2.
 
“Closing Date Amount” has the meaning set forth in Section 2.1(c).
 
“Closing Working Capital” has the meaning set forth in Section 2.4(a).
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.
 
“Company” and “Companies” have the meanings set forth in the preamble to this
Agreement.
 
“Company Plan” has the meaning set forth in Section 3.14(a).
 
“Company Representatives” has the meaning set forth in Section 6.6(a).
 
“Consent” has the meaning set forth in Section 3.4.
 
“Current Assets” has the meaning set forth in Section 2.4(d).
 
“Current Liabilities” has the meaning set forth in Section 2.4(d).
 
“Damages” means any and all claims, lawsuits, liabilities, losses, damages,
costs and expenses, including the reasonable fees and disbursements of counsel
(including fees of attorneys and paralegals, whether at the pre-trial, trial, or
appellate level, or in arbitration) and all amounts reasonably paid in
investigation, defense, or settlement of any of the foregoing.
 
“Direct Claim” has the meaning set forth in Section 8.4.
 
“Direct Claim Counter Notice” has the meaning set forth in Section 8.5.
 
“Earn-Out Payment” has the meaning set forth in Section 2.5.
 
“Earn-Out Period” has the meaning set forth in Section 2.5.
 
2

--------------------------------------------------------------------------------


 
“Earn-Out Worksheet” has the meaning set forth in Section 2.5(a).
 
“EBITDA” has the meaning set forth in Section 2.5(a).
 
“Employment Agreement” has the meaning set forth in Section 2.3(b)(ii).
 
“Encumbrance” means any charge, claim, lien, pledge, security interest, voting
agreement, option, right of first refusal, easement, servitude, right of way, or
other encumbrance or similar restriction.
 
“ERISA” has the meaning set forth in Section 3.14(a).
 
“Filing” has the meaning set forth in Section 3.4.
 
“Financial Statements” has the meaning set forth in Section 3.7.
 
“GAAP” means United States generally accepted accounting principles.
 
“Governmental Entity” means any U.S. or foreign federal, state, provincial or
local governmental authority, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.
 
“Indemnifying Party” has the meaning set forth in Section 8.4.
 
“Intellectual Property” means all U.S. and foreign intellectual property rights,
including patents, inventions, technology, discoveries, processes, know-how,
trademarks, service marks, trade names, brand names, domain names, corporate
names, logos, copyrights, and copyrightable works (including software and
related items), and trade secrets, and all registrations, applications,
continuations, continuations-in-part, divisions, provisionals, reissues,
re-examinations and similar protections relating thereto.
 
“IPSI” has the meaning set forth in the preamble to this Agreement.
 
“IPSI Common Stock” means the common stock of IPSI, par value $0 per share.
 
“Knowledge” means the actual knowledge, after reasonable inquiry, of the
Sellers, and with respect to IPSI, Keith (Wayne) Byrd and Dan Toland, and with
respect to QPSI, Keith (Wayne) Byrd, Dan Toland, and Judy Toland, after
reasonable investigation by such persons.
 
“Law” means any domestic or foreign, federal, state, provincial or local
statute, law, ordinance, rule, administrative interpretation, regulation, order,
writ, injunction, directive, judgment, decree or other requirement of any
Governmental Entity.
 
“Lease” has the meaning set forth in Section 3.18.
 
“Legal Proceeding” means any action, claim, lawsuit, arbitration, proceeding or
investigation.
 
3

--------------------------------------------------------------------------------


 
“Material Adverse Effect” means a material adverse effect on the business,
assets, financial condition, results of operations or prospects of the Companies
and the Subsidiaries, taken as a whole, other than events or changes generally
occurring in the businesses in which the Companies and the Subsidiaries operate
or in the economy in general.
 
“Material Contract” means any contract or agreement required to be set forth on
Schedule 3.12(a).
 
“Noncompete Parties” has the meaning set forth in Section 6.7(a).
 
“Note” has the meaning set forth in Section 2.1(b)(ii).
 
“Notice of Claim” has the meaning set forth in Section 8.4.
 
“Notice of Disagreement” has the meaning set forth Section 2.4(b).
 
“Parties” means the parties to this Agreement, and “Party” means any of the
Parties.
 
“Permit” means any permit, licenses, registrations or other authorization.
 
“Permitted Encumbrances” means (i) liens for taxes, assessments and other
governmental charges not yet due and payable or, if due, (A) not delinquent or
(B) being contested in good faith by appropriate proceedings; (ii) mechanics’,
workmen’s, repairmen’s, warehousemen’s, carriers’ or other liens arising or
incurred in the ordinary course of business; (iii) liens or title retention
arrangements arising under original purchase price conditional sales contracts
and equipment leases with third parties entered into in the ordinary course of
business; (iv) with respect to real property, (A) easements, licenses,
covenants, rights-of-way and other similar restrictions, including, without
limitation, any other agreements or restrictions which would be shown by an
investigation of title to the extent and nature which a prudent buyer of
property in the relevant jurisdiction would carry out, (B) any conditions that
may be shown by survey, title report or physical inspection (whether or not
made) and (C) zoning, building and other similar restrictions, so long as none
of (A) or (B) or (C) prevent the use of such real property substantially as
currently used by the Companies or any of the Subsidiaries or materially affect
the value of any such property.
 
“Person” means any individual, corporation, limited liability company, limited
partnership, general partnership, joint venture, trust, association,
Governmental Entity or other organization or entity.
 
“Purchase Price” has the meaning set forth in Section 2.1(b).
 
“QPSI” has the meaning set forth in the preamble to this Agreement.
 
“QPSI Common Stock” means the common stock of QPSI, par value $0 per share.
 
“Section 2.5(b) Accountants” has the meaning set forth in Section 2.5(b).
 
“Section 2.5(b) Notice” has the meaning set forth in Section 2.5(b).
 
4

--------------------------------------------------------------------------------


 
“Securities Act” has the meaning set forth in Section 4.7.
 
“Seller” and “Sellers” have the meanings set forth in the preamble to this
Agreement.
 
“Seller’s Cash Consideration” with respect to any Seller means the dollar amount
of Cash Consideration equal to the product of (x) the aggregate Cash
Consideration payable pursuant to Section 2.1(b)(i) multiplied by (y) such
Seller’s Agreed Allocation.
 
“Seller Indemnified Parties” has the meaning set forth in Section 8.3.
 
“Sellers’ Representative” has the meaning set forth in Section 2.5(a).
 
“Seller’s Stock Consideration” with respect to any Seller means the number of
shares of Buyer Common Stock equal to the product of (x) the aggregate number of
shares of Buyer Common Stock issuable pursuant to Section 2.1(b)(iii) multiplied
by (y) such Seller’s Agreed Allocation.
 
“Shares” has the meaning set forth in the Recital A to this Agreement.
 
“Statement” has the meaning set forth in Section 2.4(a).
 
“Subsidiaries” means the direct and indirect subsidiaries of IPSI and QPSI and
“Subsidiary” means any of the Subsidiaries.
 
“Tax” or “Taxes” means all United States federal, state, local and foreign
income, profits, franchise, gross receipts, payroll, sales, employment, use,
property, real estate, excise, value added, estimated, stamp, alternative or
add-on minimum, environmental, withholding and any other taxes, duties or
assessments, together with all interest, penalties and additions imposed with
respect to such amounts.
 
“Tax Authority” means any domestic, foreign, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.
 
“Tax Return” means any return, report, information return or other document
(including any related or supporting information) required to be filed with any
taxing authority with respect to Taxes, including information returns, claims
for refunds of Taxes and any amendments or supplements to any of the foregoing.
 
“Third Party Claim” has the meaning set forth in Section 8.4.
 
“Working Capital” has the meaning set forth in Section 2.4(d).
 
5

--------------------------------------------------------------------------------


 
ARTICLE II
PURCHASE AND SALE OF THE SHARES; ADJUSTMENT
 
2.1.  Purchase and Sale of the Shares. 
 
(a)  Subject to the terms and conditions hereof, at the Closing, each Seller
shall sell, transfer, assign and deliver to Buyer, and Buyer shall purchase from
each Seller, legal and beneficial ownership of the Shares held by such Seller,
free and clear of Encumbrances of any kind. 
 
(b)  The aggregate purchase price for the Shares (the “Purchase Price”) shall
consist of the following:
 
(i)  $1,550,000 in cash, subject to adjustment as provided herein (the “Cash
Consideration”);
 
(ii)  a promissory note in the aggregate original principal amount of $300,000,
substantially in the form attached hereto as Exhibit A (the “Note”); and
 
(iii)  that number of fully paid, nonassessble shares of common stock of Buyer,
par value $0.001 per share (the “Buyer Common Stock”) as shall be equal to
$150,000, calculated based on the average of the last reported sale prices per
share of Buyer Common Stock on the Nasdaq over the 20 consecutive trading days
ending on the trading day that is two trading days prior to the Closing Date;
and
 
(iv)  the earn out amounts, if any, determined in accordance with the provisions
of Section 2.5 in the event IPSI and QPSI achieve certain target revenues.
 
(c)  The Cash Consideration shall be increased by an amount equal to the amount
by which the Working Capital (as defined below) set forth on the good faith
estimate prepared by Sellers (and reasonably satisfactory to Buyer) and
delivered to Buyer at least five Business Days prior to the Closing Date exceeds
Three Hundred Thousand Dollars ($300,000.00), and shall be decreased by an
amount equal to the amount by which the Working Capital set forth on the good
faith estimate prepared by Sellers (and reasonably satisfactory to Buyer) and
delivered to Buyer at least five Business Days prior to the Closing Date is less
than Three Hundred Thousand Dollars ($300,000.00) (the Cash Consideration as so
adjusted shall hereinafter be referred to as the “Closing Date Amount”).
 
(d)  The Purchase Price shall be allocated as follows: 70% of the consideration
for the purchase of IPSI and 30% of the consideration for the purchase of QPSI.
The Parties agree to file their respective federal, state and local income tax
returns based on the above allocation and to indemnify the other against any
loss, liability, damage, penalty, interest or expense (including reasonable
attorney's fees) incurred by reason of breach thereof.
 
2.2.  Closing. The closing of the purchase and sale of the Shares (the
“Closing”) will take place on the second Business Day following the satisfaction
or waiver of the conditions set forth in Article VII, or at such other date as
may be agreed to by the Parties (the date on which the Closing actually occurs
being referred to as the “Closing Date”). 
 
2.3.  Deliveries and Payments at the Closing. 
 
(a)  At the Closing, Buyer shall deliver or cause to be delivered:
 
(i)  to the applicable Sellers, such Seller’s Cash Consideration by wire
transfer of immediately available funds to such account or accounts as may be
designated by such Seller in writing no later than two Business Days prior to
the Closing, in each case against delivery by such Seller of the certificates
evidencing the Shares being sold by such Seller, duly endorsed or accompanied by
duly executed stock powers;
 
6

--------------------------------------------------------------------------------


 
(ii)  the Note referred to in Section 2.1(b)(ii);
 
(iii)  to the applicable Sellers, certificates for the number of whole shares of
Buyer Common Stock representing each Seller’s Stock Consideration;
 
(iv)  to each Company, the officer’s certificate referred to in Section 7.2(c)
hereof; and
 
(v)  such other documents as Sellers may reasonably request to demonstrate
satisfaction of the conditions and compliance with the covenants set forth in
this Agreement.
 
(b)  At Closing, Sellers shall deliver or cause to be delivered to Buyer:
 
(i)  a receipt for the payment of the Seller’s Cash Consideration;
 
(ii)  Employment Agreements, dated as of the Closing Date, executed by Keith
(Wayne) Byrd and Dan Toland and substantially in the form of Exhibit B attached
hereto (each an “Employment Agreement”);
 
(iii)  the officer’s certificate referred to in Section 7.1(c) hereof; and
 
(iv)  such other documents as Buyer may reasonably request to demonstrate
satisfaction of the conditions and compliance with the covenants set forth in
this Agreement.
 
2.4.  Purchase Price Adjustment.
 
(a)  Within 60 days after the Closing Date, Buyer shall prepare and deliver to
the Sellers an audited balance sheet of each Company prepared in accordance with
this Agreement, and to the extent not inconsistent, GAAP, and a statement
attached thereto (the “Statement”), certified by an officer of Buyer, setting
forth Working Capital (as defined in Section 2.4(d)) as of the close of business
on the Closing Date (the “Closing Working Capital”).
 
(b)  During the 45-day period following each Seller’s receipt of the Statement,
the Sellers and their accountants shall be permitted to review the working
papers of Buyer relating to the Statement. The Statement shall become final and
binding upon the parties on the 45th day following delivery thereof, unless the
Sellers’ Representative gives written notice of the Sellers’ disagreement with
the Statement (a “Notice of Disagreement”) to Buyer prior to such date. Any
Notice of Disagreement shall:
 
(i)  specify in reasonable detail the nature of any disagreement so asserted;
 
7

--------------------------------------------------------------------------------


 
(ii)  only include disagreements based on mathematical errors or based on
Closing Working Capital not being calculated in accordance with this Section
2.4; and
 
(iii)  be accompanied by a certificate of the Seller’s accountants stating that
they concur with each of the positions taken by Sellers in the Notice of
Disagreement.
 
If a Notice of Disagreement is received by Buyer in a timely manner, then the
Statement (as revised in accordance with Clause I or II below) shall become
final and binding upon the Sellers and Buyer on the earlier of (I) the date the
Sellers’ Representative and Buyer resolve in writing any differences they have
with respect to the matters specified in the Notice of Disagreement or (II) the
date any disputed matters are finally resolved in writing by the Accounting Firm
(as defined below). During the 30-day period following the delivery of a Notice
of Disagreement, the Sellers’ Representative and Buyer shall seek in good faith
to resolve in writing any differences that they may have with respect to the
matters specified in the Notice of Disagreement. During such period Buyer and
its accountants shall have access to the working papers of the Seller’s
accountants prepared in connection with their certification of the Notice of
Disagreement. At the end of such 30-day period, the Sellers and Buyer shall
submit to an independent accounting firm that has not had a previous
relationship with the Sellers or Buyer (the “Accounting Firm”) for arbitration
any and all matters that remain in dispute and that were properly included in
the Notice of Disagreement, in the form of a written brief. The Accounting Firm
shall be Reznick Fedder & Silverman or, if such firm is unable or unwilling to
act, such other nationally recognized independent public accounting firm as
shall be agreed upon by the parties hereto in writing. The Sellers and Buyer
agree that judgment may be entered upon the determination of the Accounting Firm
in any court having jurisdiction over the Party against which such determination
is to be enforced. The parties shall instruct the Accounting Firm to render its
decision as promptly as practicable but in no event later than 60 days after its
selection. The cost of any proceeding (including the fees and expenses of the
Accounting Firm and reasonable attorney fees and expenses of the parties)
pursuant to this Section 2.4 shall be borne by Buyer and the Sellers in inverse
proportion as they may prevail on matters resolved by the Accounting Firm, which
proportionate allocations shall also be determined by the Accounting Firm at the
time the determination of the Accounting Firm is rendered on the merits of the
matters submitted. The fees and disbursements of the Sellers’ accountants
incurred in connection with their review of the Statement and certification of
any Notice of Disagreement shall be borne by the Sellers, and the fees and
disbursements of the accountants of Buyer incurred in connection with their
certification of the Statement and review of any Notice of Disagreement shall be
borne by Buyer.


(c)  The Cash Consideration shall be increased by the amount by which Closing
Working Capital exceeds Three Hundred Thousand Dollars ($300,000.00) and
decreased by the amount by which Closing Working Capital is less than $300,000
(the Cash Consideration as so adjusted shall hereinafter be referred to as the
“Adjusted Cash Consideration”). If the Closing Date Amount (as defined in
Section 2.1(c)) is more than the Adjusted Cash Consideration, Buyer shall, upon
the Statement becoming final and binding on the parties, be entitled to set-off
payment to Sellers from the Note to the extent of such difference, and to the
extent such difference exceeds the principal amount of the Note, each Seller
shall remit, within five Business Days, such Seller’s Agreed Allocation of such
difference together with interest thereon at a rate equal to the rate of
interest from time to time announced publicly by Citibank, N.A., as its prime
rate, calculated on the basis of the actual number of days elapsed divided by
365, from the Closing Date to the date of payment. In the event that any amount
is due hereunder on any date when an Earn-Out Payment would be payable, Buyer
shall have the right to set-off payment to Sellers with respect to such Earn-Out
Payment to the extent of any such amount that remains payable. If the Closing
Date Amount (as defined in Section 2.1(c)) is less than the Adjusted Cash
Consideration, Buyer shall, upon the Statement becoming final and binding on the
parties, remit, within five Business Days, such difference together with
interest thereon at a rate equal to the rate of interest from time to time
announced publicly by Citibank, N.A., as its prime rate, calculated on the basis
of the actual number of days elapsed divided by 365, from the Closing Date to
the date of payment.
 
8

--------------------------------------------------------------------------------




(d)  The term “Working Capital” means Current Assets (as defined below) minus
Current Liabilities (as defined below). The terms “Current Assets” and “Current
Liabilities” mean the consolidated current assets and consolidated current
liabilities, respectively, of each Company calculated in accordance with
generally accepted accounting principles (“GAAP”) applied consistently
throughout the periods involved. Without limiting the generality of the
foregoing, Current Liabilities will include all accrued tax liabilities through
the Closing Date.


2.5.  Earn-Out Payments.
 
(a)  Delivery of Financial Information. Within 90 days after the last Business
Day of each Earn-Out Period (as defined below), Buyer shall deliver to each
Seller a work sheet (the “Earn-Out Worksheet”) prepared by Buyer’s independent
public accountants or Buyer’s Chief Financial Officer (or his designee), setting
forth Buyer’s determination of earnings of each Company before interest, taxes,
depreciation and amortization (“EBITDA”) and cash equal to Buyer’s determination
of such Seller’s Agreed Allocation of the Earn-Out Payments for said Earn-Out
Period. Subject to execution of a Non-Disclosure Agreement in customary form,
Sellers shall have the right, at Sellers’ expense, once during each Earn-Out
Period, at reasonable times and upon reasonable notice, to examine, and to have
one representative, who shall initially be Wilhelm Monroe & Gallagher (the
“Sellers’ Representative”) examine, the books and records of the Companies to
determine whether the calculation and payment of the Earn-Out Payment are being
conducted in accordance with the provisions of this Agreement.
 
(b)  Disputes Regarding Earn-Out Worksheet. In the event that Sellers dispute
any amounts reflected on any Earn-Out Worksheet, Sellers’ Representative shall
notify Buyer in writing (such notice, a “Section 2.5(b) Notice”), within 45 days
after the delivery of the Earn-Out Worksheet, setting forth the amount, nature
and basis of the dispute. Within the following 10 days, the parties shall use
their reasonable best efforts to resolve in good faith such dispute. Upon their
failure to do so, Sellers’ Representative and Buyer shall within 10 days from
the end of such 10 day period jointly engage an Independent Accountant (the
“Section 2.5(b) Accountants”). The Section 2.5(b) Accountants shall be engaged
jointly by Buyer and Sellers’ Representative to decide the dispute with respect
to the Earn-Out Worksheet within 30 days from its appointment; such decision to
be communicated to both parties in writing. The decision of the Section 2.5(b)
Accountants shall be final and binding upon the parties and accordingly a
declaratory judgment by a court of competent jurisdiction may be entered in
accordance therewith. The fees and expenses of such accounting firm shall be
borne by one-half by Buyer and one-half by Sellers’ Representative.
 
9

--------------------------------------------------------------------------------


 
(c)  Calculation of 2007 Earn-Out Payment. The Earn-Out Payment (the “2007
Earn-Out Payment”) for the period ending on December 31, 2007 (the “2007
Earn-Out Period”) shall be determined as follows:
 
(i)  to the extent EBITDA is less than or equal to $600,000, the 2007 Earn-Out
Payment shall equal $0.00,
 
(ii)  to the extent EBITDA is greater than $600,000, the 2007 Earn-Out Payment
shall equal $400,000 payable as follows: $200,000 in cash and a promissory note
in the aggregate original principal amount of $200,000 substantially in the same
form of the Note.
 
(d)  Calculation of 2008 and 2009 Earn-Out Payments. The Earn-Out Payments for
each twelve (12) month period ending on December 31, 2008 and December 31 2009
(each such twelve-month period individually, the “2008 Earn-Out Period” or “2009
Earn-Out Period,” as applicable) shall be determined as follows with respect to
any such Earn-Out Period:
 
(i)  to the extent EBITDA is less than or equal to $450,000, the Earn-Out
Payment for each of the 2008 Earn-Out Period and 2009 Earn-Out Period, as
applicable, shall equal $0.00,
 
(ii)  to the extent EBITDA is greater than $450,000, the Earn-Out Payment for
each of the 2008 Earn-Out Period and 2009 Earn-Out Period, as applicable, shall
equal $150,000 plus the sum of (x) $1 for every dollar of EBITDA between
$450,000 and $600,000 and (y) 20% of every dollar of EBITDA above $600,000.
 
(e)  Calculation of 2010 Earn-Out Payment. In the event the 2007 Earn-Out
Payment calculated in accordance with Section 2.5(c) above equals $0.00, the
Earn-Out Payment (the “2010 Earn-Out Payment”) for the twelve (12) month period
ending on December 31, 2010 (the “2010 Earn-Out Period”) shall be determined as
follows:
 
(i)  to the extent EBITDA is less than or equal to $450,000, the 2010 Earn-Out
Payment shall equal $0.00,
 
(ii)  to the extent EBITDA is greater than $450,000, the 2010 Earn-Out Payment
shall equal $150,000 plus the sum of (x) $1 for every dollar of EBITDA between
$450,000 and $600,000 and (y) 20% of every dollar of EBITDA above $600,000.
 
10

--------------------------------------------------------------------------------


 
In the event the 2007 Earn-Out Payment calculated in accordance with Section
2.5(c) above is greater than $0.00, there shall not be any Earn-Out Payment for
the twelve (12) month period ending on December 31, 2010.
 
(f)  Payment. Subject to the provisions of Section 2.5(g), Buyer shall deliver
any Earn-Out Payment to Sellers based on each Seller’s Agreed Allocation
determined in accordance with Section 2.4(c) within five Business Days of the
Accountants final and binding decision.
 
(g)  Right of Set-Off. Buyer’s obligation to make the Earn-Out Payments is
subject to reduction or non-payment due to (i) any claim for Damages that a
Buyer Indemnified Party may have against Sellers in accordance with Article VIII
and (ii) any decrease in the Cash Consideration pursuant to Section 2.4(c) in
excess of the Note balances available to be set-off. In the event that Buyer
determines to exercise its right of set-off pursuant to this Section 2.5, Buyer
shall comply with the provisions of this Section 2.5 in determining the Earn-Out
Payment and shall pay the amount, if any, by which the Earn-Out Payment exceeds
the amount set-off by Buyer. 
 
(h) Earn-Out Term. During each of the Earn-Out Periods, Buyer shall operate IPSI
and QPSI in the ordinary course, reasonably consistent with past practices of
Sellers, and not change the operations of the businesses in any material way
that would have a Material Adverse Effect on the Earn-Out Payments to Sellers
hereunder, provided, that Sellers acknowledge that Buyer may combine or convert
the Companies into divisions of Buyer or an Affiliate of Buyer.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANIES
 
The Sellers and each Company jointly and severally represent and warrant to
Buyer as follows:
 
3.1.  Organization and Standing. IPSI is a corporation, duly organized, validly
existing and in good standing under the Laws of the State of Virginia and has
all requisite power and authority to own, lease and operate its properties and
assets and to carry on its business as now being conducted. QPSI is a
corporation, duly organized, validly existing and in good standing under the
Laws of the State of Delaware and has all requisite power and authority to own,
lease and operate its properties and assets and to carry on its business as now
being conducted. Each Subsidiary is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of formation and has all requisite
corporate power and authority to own, lease and operate its properties and
assets and to carry on its business as now being conducted. IPSI, QPSI and each
Subsidiary is duly licensed or qualified to do business and is in good standing
in each jurisdiction in which such qualification or licensing is necessary
because of the property and assets owned, leased or operated by it or because of
the nature of its business as now being conducted, except for any failure to so
qualify or be licensed or in good standing that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Schedule 3.1 lists the jurisdictions in which IPSI, QPSI and each Subsidiary is
qualified to conduct business as a foreign corporation and the jurisdictions of
formation and foreign qualification for each Subsidiary. IPSI and QPSI have made
available to Buyer true, complete and correct copies of the constitutive
documents of each Company and of each Subsidiary, in each case as amended to the
date of this Agreement, and have made available to Buyer each such entity’s
minute books and stock records. Neither IPSI, QPSI nor any Subsidiary is in
violation of any provision of its respective certificate or articles of
incorporation, by-laws or similar constitutive document. 
 
11

--------------------------------------------------------------------------------


 
3.2.  Authorization. The execution, delivery and performance by each of IPSI and
QPSI of this Agreement and the consummation by each of the transactions
contemplated hereby and thereby are within IPSI’s and QPSI’s power and have been
duly authorized by all necessary action on the part of IPSI and QPSI. This
Agreement constitutes (assuming the due execution and delivery by each of the
other parties hereto) the legal, valid and binding obligation of IPSI and QPSI
enforceable against IPSI and QPSI in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar Laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at Law).
 
3.3.  Noncontravention. Except as set forth in Schedule 3.3, the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby by IPSI and QPSI do not, and the consummation by IPSI and QPSI of the
transactions contemplated hereby will not, (i) contravene or violate any
material provision of the organizational documents of IPSI, QPSI or any
Subsidiary or (ii) contravene or violate any material provision of, or result in
the termination or acceleration of, or entitle any party to accelerate any
obligation or indebtedness under, or result in the imposition of any Encumbrance
(other than a Permitted Encumbrance) on IPSI, QPSI or any Subsidiary pursuant to
any mortgage, lease, franchise, license, permit, agreement, instrument, Law,
order, arbitration award, judgment or decree to which IPSI, QPSI or any
Subsidiary is a party or by which IPSI, QPSI or any Subsidiary is bound.
 
3.4.  Consents and Filings. No consent, approval, license, permit, order or
authorization (each, a “Consent”) of, or registration, declaration or filing
(each, a “Filing”) with, any Governmental Entity is required for or in
connection with the execution and delivery of this Agreement by IPSI or QPSI or
the consummation by each of the transactions contemplated hereby.
 
3.5.  Capital Stock. The authorized capital stock of IPSI consists of 5,000
shares of IPSI Common Stock, of which 300 shares of IPSI Common Stock are
outstanding as of the date hereof. Sellers own 100% of the issued and
outstanding shares of IPSI Common Stock. All of the issued and outstanding
shares of IPSI Common Stock are duly authorized, validly issued, fully paid and
nonassessable. The authorized capital stock of QPSI consists of 1,000 shares of
QPSI Common Stock, of which 900 shares of QPSI Common Stock are outstanding as
of the date hereof. Sellers own 100% of the issued and outstanding shares of
QPSI Common Stock. All of the issued and outstanding shares of QPSI Common Stock
are duly authorized, validly issued, fully paid and nonassessable. None of the
Shares were issued in violation of (i) any purchase option, right of first
refusal, preemptive, subscription or similar rights under any provision of
applicable Law, (ii) the organizational documents of IPSI or QPSI, (iii) any
agreement to which IPSI or QPSI is subject or by which it is bound, or (iv) the
Securities Act of 1933 or any state blue sky laws. There are no outstanding
warrants, options, rights, agreements, convertible or exchangeable securities or
other commitments pursuant to which IPSI or QPSI is or may become obligated to
issue, sell, purchase, return or redeem any shares of capital stock of IPSI or
QPSI. There are no voting trusts or other similar agreements with respect to the
voting of the IPSI Common Stock or the QPSI Common Stock.
 
12

--------------------------------------------------------------------------------


 
3.6.  Subsidiaries. Schedule 3.6 sets forth a true and correct list of all of
the Subsidiaries, indicating for each Subsidiary (i) the authorized capital
stock or other ownership interests of such Subsidiary, (ii) the number and kind
of shares of capital stock or units of ownership interest of such Subsidiary
that are issued and outstanding, (iii) the owner or owners of all of the issued
and outstanding capital stock or other ownership interests of such Subsidiary.
Except for the Subsidiaries, neither IPSI or QPSI owns, directly or indirectly,
any shares of or other ownership interest in any other Person.
 
3.7.  Financial Statements. Attached hereto as Schedule 3.7 are true and correct
copies of the unaudited consolidated balance sheets and income statements as of
July 31, 2007 (collectively “Financial Statements”). The Financial Statements
have been prepared in accordance with GAAP consistently applied (except as may
be indicated in the notes thereto) during the periods involved and fairly
present in all material respects the consolidated financial position of IPSI and
QPSI as of the dates and for the periods presented therein.
 
3.8.  Absence of Undisclosed Liabilities. Except as set forth on Schedule 3.8,
neither IPSI, QPSI nor any Subsidiary has any material liabilities except
liabilities (i) reflected on, accrued or reserved against in the Financial
Statements or the notes thereto or (ii) incurred in the ordinary course of
business since July 31, 2007.
 
3.9.  Absence of Certain Changes. Since July 31, 2007, IPSI, QPSI and the
Subsidiaries have operated their respective businesses in the ordinary course,
consistent with past practice and there has not been any event or occurrence
that has had or could reasonably be expected to have a Material Adverse Effect.
Without limiting the scope of the foregoing, except as set forth on Schedule
3.9:
 
(a)  Neither IPSI, QPSI nor any Subsidiary has sold, transferred, disposed of,
or agreed to sell, transfer or dispose of, any material assets other than in the
ordinary course of business;
 
(b)  Neither IPSI, QPSI nor any Subsidiary has acquired any material assets
except in the ordinary course of business, nor acquired or merged with any other
business;
 
(c)  No material tangible asset or property owned, leased or licensed by IPSI,
QPSI or any Subsidiary has been destroyed, damaged or otherwise lost (whether or
not covered by insurance);
 
(d)  Neither IPSI, QPSI nor any Subsidiary has increased the salary or other
compensation payable or to become payable to any of its respective officers,
directors, partners or employees or obligated itself to pay any bonus or other
additional salary or compensation (including, without limitation, through any
deferred compensation, severance, retirement, change of control, retention or
similar agreement or arrangement) to any such person other than in the ordinary
course of business and consistent with past practice;
 
13

--------------------------------------------------------------------------------


 
(e)  Neither IPSI, QPSI nor any Subsidiary has made any material change in any
pricing, marketing, purchasing, tax or accounting practice, or made any material
tax election or settled or compromised any material income tax liability;
 
(f)  Neither IPSI nor QPSI has made any declaration, setting aside or payment of
any dividend or other distribution with respect to any shares of its capital
stock, or any repurchase, redemption or other acquisition of any outstanding
shares of its capital stock or other securities;
 
(g)  Neither IPSI, QPSI nor any Subsidiary has made any material loan, advance
or capital contribution to or investment in any Person;
 
(h)  Neither IPSI, QPSI nor any Subsidiary has amended, rescinded or terminated
(and not renewed) any existing Material Contract or arrangement and no such
Material Contract or arrangement has expired or terminated (and not been
renewed) by its terms;
 
(i)  Neither IPSI, QPSI nor any Subsidiary has settled or compromised any
material Legal Proceeding; and
 
(j)  Neither IPSI, QPSI nor any Subsidiary has entered into any commitment
(contingent or otherwise) to do any of the foregoing.
 
3.10.  Litigation. Except as set forth in Schedule 3.10, (i) there are no Legal
Proceedings by or before any Governmental Entity or arbitration tribunal
pending, or to the Knowledge of IPSI or QPSI, threatened, against IPSI, QPSI or
any Subsidiary, and (ii) no injunction, writ, temporary restraining order,
decree or any order of any nature has been issued by any court or other
Governmental Entity relating to IPSI, QPSI or any Subsidiary or seeking or
purporting to enjoin or restrain the execution, delivery and performance by IPSI
or QPSI of this Agreement or the consummation of the transactions contemplated
hereby.
 
3.11.  Compliance with Laws. 
 
(a)  To the best of Sellers’ Knowledge, IPSI, QPSI and each Subsidiary conducts
its business in material compliance with all applicable Laws.
 
(b)  IPSI, QPSI and each Subsidiary have all material Permits necessary for the
conduct of their respective businesses as presently conducted, all of such
Permits are valid and in full force and effect and the Companies and the
Subsidiaries, as applicable, are in compliance with the terms of all of such
Permits. Except as set forth in Schedule 3.11(b), the consummation of the
transactions contemplated by this Agreement will not result in the non-renewal,
revocation or termination of any Permit. 
 
3.12.  Material Contracts. 
 
(a)  Set forth in Schedule 3.12(a) is a list of the following agreements in
effect on the date of this Agreement:
 
(i)  each commitment or agreement (other than purchase orders and similar
agreements entered into in the ordinary course of business) for the purchase of
any materials, supplies, goods, products, services or equipment or licensing of
rights that requires an annual expenditure by IPSI, QPSI and any Subsidiary of
more than $100,000 that cannot be terminated on not more than ninety calendar
days’ notice without payment of any penalty;
 
14

--------------------------------------------------------------------------------


 
(ii)  each personal property under which IPSI, QPSI or any Subsidiary is a
lessee that requires annual payments of more than $100,000 that cannot be
terminated on not more than ninety calendar days’ notice without payment of any
penalty;
 
(iii)  any partnership, joint venture or other similar agreement or arrangement
to which IPSI, QPSI or any Subsidiary is a party;
 
(iv)  any agreement relating to the merger or consolidation with, or acquisition
or disposition of the securities or all or substantially all of the business or
assets of, any other Person;
 
(v)  any agreement relating to indebtedness for borrowed money (whether
incurred, assumed, guaranteed or secured by any asset);
 
(vi)  any agreement between any Seller or any controlled Affiliate of any
Seller, on the one hand, and IPSI, QPSI or any Subsidiary, on the other hand;
 
(vii)  any employment, consulting, severance, retention and deferred
compensation agreements involving IPSI, QPSI or any Subsidiary;
 
(viii)  any agreement that limits in any material respect the freedom of IPSI,
QPSI or any Subsidiary to compete in any line of business or with any Person or
in any area; and
 
(ix)  any other agreement that is material to the business of IPSI, QPSI or any
Subsidiary.
 
(b)  Except as set forth in Schedule 3.12(b), (i) each Material Contract is a
legal, valid and binding obligation of IPSI, QPSI or the Subsidiary party
thereto, in full force and effect and enforceable against IPSI, QPSI or such
Subsidiary in accordance with its terms, (ii) neither IPSI, QPSI nor any
Subsidiary has received written notice, and has no reason to believe, that any
Material Contract is not a legal, valid and binding obligation of the
counterparty thereto, in full force and effect and enforceable against such
counterparty in accordance with its terms, (iii) neither IPSI, QPSI nor any
Subsidiary has received notice of any material default under any Material
Contract, and (iv) neither IPSI, QPSI nor any Subsidiary has issued a notice to
any counterparty to a Material Contract that such party is in default under any
Material Contract. IPSI and QPSI have made available to Buyer accurate copies of
the Material Contracts.
 
15

--------------------------------------------------------------------------------


 
3.13.  Intellectual Property. 
 
(a)  Schedule 3.13(a) sets forth a list of all U.S. and foreign patents,
registrations and applications for Intellectual Property and all material
unregistered Intellectual Property owned by IPSI, QPSI or any Subsidiary. IPSI,
QPSI and the Subsidiaries own or have the right to use all of the Intellectual
Property used in their respective businesses and all of the patents,
registrations and applications listed on Schedule 3.13(a) are unexpired and
subsisting, and have not been abandoned or cancelled.
 
(b)   IPSI, QPSI and each Subsidiary has taken all reasonable steps to maintain
the confidentiality of all information that constitutes a material trade secret
of IPSI, QPSI or any Subsidiary.
 
(c)  Schedule 3.13(c) sets forth a complete and accurate list of (i) all
material agreements granting to IPSI, QPSI or any Subsidiary any material right
under or with respect to any Intellectual Property owned by a third party that
is used in connection with the business of (collectively, the “Inbound
Licenses”), other than commercially available standard software applications and
(ii) all material license agreements under which IPSI, QPSI or any Subsidiary
has granted any rights under any Intellectual Property to any third party
(collectively, the “Outbound Licenses”), other than non-exclusive licenses
granted in the ordinary course of business in a standard form (which form has
been provided to Buyer). No loss or expiration of any material Intellectual
Property licensed to IPSI, QPSI or any Subsidiary under any Inbound License is
pending or, to the Knowledge of IPSI, QPSI or any Subsidiary, reasonably
foreseeable or threatened. There is no outstanding or, to the Knowledge of IPSI,
QPSI or any Subsidiary, threatened dispute or disagreement with respect to any
Inbound License or Outbound License. The consummation of the transactions
contemplated by this Agreement will not result in the loss or impairment of, or
give rise to any right of any third party to terminate or re-price or otherwise
modify any of IPSI, QPSI or any Subsidiary’s rights or obligations under any
Inbound License or any Outbound License.
 
(d)  The Intellectual Property owned by IPSI, QPSI or any Subsidiary or licensed
under any Inbound License constitutes all the material Intellectual Property
rights necessary for the conduct of the businesses of IPSI, QPSI or any
Subsidiary as each is currently conducted.
 
(e)  None of the products or services distributed, sold or offered by IPSI, QPSI
or any Subsidiary, nor any technology, content, materials or other Intellectual
Property used, displayed, published, sold, distributed or otherwise commercially
exploited by or for IPSI, QPSI or any Subsidiary materially infringes upon,
misappropriates, or violates any Intellectual Property of any third party.
Neither IPSI, QPSI nor any Subsidiary has received any written notice or claim
asserting that any such infringement, misappropriation or violation is occurring
or has occurred. To the Knowledge of IPSI, QPSI or any Subsidiary, no third
party is misappropriating or infringing any material Intellectual Property owned
by IPSI, QPSI or any Subsidiary.
 
3.14.  Benefit Plans. 
 
(a)  Schedule 3.14(a) lists each material “employee benefit plan” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and each material severance, change in control or
employment plan, program or agreement, and vacation, incentive, bonus, stock
option, stock purchase and restricted stock plan, program or policy sponsored or
maintained by IPSI, QPSI or any Subsidiary for the benefit of current and former
employees of IPSI, QPSI or any Subsidiary (each, a “Company Plan”). For purposes
of this Agreement and for the avoidance of doubt, the term “Company Plan” shall
include, but not limited to, the IPSI 401(k) Plan, the IPSI Pension Plan &
Trust, the QPSI 401(k) Plan and the QPSI Pension Plan. Copies or descriptions of
each Company Plan have been or will be furnished or made available to Buyer.
 
16

--------------------------------------------------------------------------------


 
(b)  Except as set forth in Schedule 3.14(b), each Company Plan is in compliance
with ERISA, the Code and other applicable Laws and has been administered in all
material respects in accordance with the terms of such plan and all applicable
Laws. Each Company Plan that is intended to be qualified within the meaning of
Section 401 of the Code has received a favorable determination letter as to its
qualification, and to the Knowledge of IPSI, QPSI or any Subsidiary, nothing has
occurred that could reasonably be expected to adversely affect such
qualification.
 
(c)  Except as set forth in Schedule 3.14(c), no Legal Proceedings involving any
Company Plan has occurred or, to the Knowledge of IPSI, QPSI or any Subsidiary,
is threatened (other than routine claims for benefits by participants).
 
(d)  Neither IPSI, QPSI nor any Subsidiary contributes to any “multiemployer
plan” (within the meaning of Section 3(37) of ERISA) or has incurred any
withdrawal liability under any such multiemployer plan under Title IV of ERISA
which remains unsatisfied.
 
3.15.  Labor; Employees. 
 
(a)  Except as set forth in Schedule 3.15, IPSI and QPSI is neither a party to
or bound by any collective bargaining or similar labor agreement, nor is one
presently being negotiated, there are no existing or, to the Knowledge of IPSI
or QPSI, threatened strikes, lockouts or other labor stoppages involving the
employees of IPSI or QPSI, there is no union organization campaign being
conducted with respect to employees of IPSI, QPSI or any Subsidiary, and there
is no litigation relating to employment matters pending against IPSI, QPSI or
any Subsidiary.
 
(b)  Schedule 3.15(b) sets forth a true and correct list of the name and current
annual salary of each officer or employee of IPSI, QPSI or any Subsidiary whose
annual base salary exceeds $100,000 and any other form of compensation (other
than salary, bonuses or customary benefits) paid or payable by IPSI, QPSI or any
Subsidiary to each such officer or employee for the current fiscal year.
 
3.16.  Taxes. Except as set forth in Schedule 3.16, (i) all Tax Returns required
to be filed by IPSI, QPSI and any Subsidiary have been filed (except those under
valid extension), (ii) all Taxes which were shown to be due on such Tax Returns
have been paid (unless such Taxes are being contested in good faith), (iii)
there is no Legal Proceeding or audit now pending against, or with respect to,
IPSI, QPSI or any Subsidiary in respect of any Taxes or assessments, (iv)
neither the IPSI, QPSI nor any Subsidiary has ever been a member of an
affiliated group (other than a group the common parent of which is IPSI or QPSI
filing a consolidated Return, (v) neither IPSI, QPSI nor any Subsidiary has any
liability for Taxes of any Person arising from the application of Treasury
Regulation Section 1.1502-6 or any analogous provision of state, local or
foreign Law, or as a transferee or successor, by contract, or otherwise, (vi)
neither IPSI, QPSI nor any Subsidiary is party to any Tax sharing agreement or
any agreement that obligates it to make any payment computed by reference to the
Taxes, taxable income or taxable losses of any other Person, (vii) all Taxes
required to be withheld, collected or deposited by or with respect to IPSI, QPSI
or any Subsidiary has been timely withheld, collected or deposited as the case
may be, and to the extent required, have been paid to the relevant Tax Authority
and (viii) there are no liens with respect to Taxes upon the assets of IPSI,
QPSI or any Subsidiary except for statutory liens for Taxes not yet due and
payable or liens for Taxes that are being contested in good faith.
 
17

--------------------------------------------------------------------------------


 
3.17.  Environmental Matters. Except as disclosed in Schedule 3.17, (i) to the
best of Sellers’ Knowledge, IPSI, QPSI and each Subsidiary complies with all
applicable Laws protecting the quality of the ambient air, soil, surface water
or groundwater or otherwise relating to pollution, contamination or protection
of the environment and possesses and complies with all applicable Permits
required under any such Laws to operate as it currently operates; and (ii) there
are no Legal Proceedings pending or, to the Knowledge of IPSI, QPSI or any
Subsidiary, threatened, that seek to enforce or impose liability under any such
Law against IPSI, QPSI or any Subsidiary, or to revoke or modify any such Permit
held by IPSI, QPSI or any Subsidiary. 
 
3.18.  Real Property. Schedule 3.18 hereto sets forth a complete and correct
list of all real property owned or leased by IPSI, QPSI or any Subsidiary,
identifying in each case whether such property is owned or leased. Each Company
has good title to, or a valid and binding leasehold interest in the real
property owned by IPSI, QPSI or any Subsidiary, free and clear of all
Encumbrances (other than Permitted Encumbrances). Each lease with respect to any
real property leased by IPSI, QPSI or any Subsidiary (a “Lease”) is in full
force and effect as of the date hereof and neither IPSI, QPSI nor any Subsidiary
is in breach or default or has repudiated any provision of any Lease, and, to
the Knowledge of IPSI, QPSI or any Subsidiary, neither has any counterparty to
any Lease. No event has occurred which, with notice or lapse of time, would
constitute a breach or default or permit termination, modification or
acceleration under any Lease. There are no material disputes, oral agreements,
or forbearance programs in effect as to any Lease. Neither IPSI, QPSI nor any
Subsidiary has assigned, transferred, conveyed, subleased, mortgaged, deeded in
trust or encumbered any interest in the leasehold interest. 
 
3.19.  Personal Property. IPSI, QPSI or a Subsidiary owns or has a valid
leasehold interest in all personal property used in its respective business and
all such personal property is in working order, wear and tear excepted, and no
material maintenance or replacement projects are required or scheduled for the
next 12 months.
 
3.20.  Sufficiency of Assets. The assets of IPSI, QPSI and the Subsidiaries
constitute all of the assets (whether real or personal, tangible or intangible)
that are reasonably necessary for the continued conduct of the businesses of the
IPSI, QPSI the Subsidiaries after the Closing in the same manner as presently
conducted. All of such assets are either reflected on the Financial Statements
or the Interim Financial Statements or were acquired since the Interim Financial
Statement Date, except for inventories sold since such date in the ordinary
course of business. 
 
18

--------------------------------------------------------------------------------


 
3.21.  Insurance. Schedule 3.21 contains an accurate and complete description of
all material policies of fire, liability, workers’ compensation, property,
casualty and other forms of insurance owned or held by IPSI, QPSI or any
Subsidiary. All such policies are in full force and effect, all premiums with
respect thereto covering all periods up to and including the Closing Date will
have been paid, and no notice of cancellation or termination has been received
with respect to any such policy.
 
3.22.  Suppliers and Customers. Neither IPSI, QPSI nor any Subsidiary has (i)
received any written notice of, or has any reason to believe that there are, any
outstanding or threatened disputes with any material supplier or customer that
have not been resolved, or (ii) any reason to believe that there exist any
reasonable grounds for any such dispute. No material supplier or customer has
indicated in the last twelve months that it intends to stop, materially decrease
the rate of, or materially change the terms on which it does business with IPSI,
QPSI or any Subsidiary.
 
3.23.  Bank Accounts; Authorized Signatories. Schedule 3.23 contains a complete
and correct list of the names and locations of all banks in which IPSI, QPSI or
any Subsidiary has a bank account, lock box, safe deposit box and a list of all
persons authorized to withdraw funds from or otherwise take actions with respect
thereto.
 
3.24.  Brokers. Neither the Companies nor any Seller has employed any investment
banker, broker or finder or incurred any liability for any investment banking
fees, brokerage fees, agent’s commissions or finders’ fees in connection with
the transactions contemplated by this Agreement for which Buyer, IPSI or QPSI
has, will have or may have any liability.
 
3.25.  Affiliate Transactions. Except for employment and consulting
relationships and the payment of compensation and benefits in the ordinary
course of business or as disclosed Schedules 3.9 or 3.12(a), neither IPSI, QPSI
nor any Subsidiary is a party to any material agreement or arrangement with any
shareholder, officer, director or Affiliate of IPSI, QPSI or any Subsidiary.


3.26.  Books and Records. The minutes of the meetings of IPSI, QPSI and the
Subsidiaries’ shareholders, boards of directors and committees thereof and the
written consents executed in lieu of the holding of a meeting contained in the
minute books of IPSI, QPSI and the Subsidiaries delivered to Buyer are true and
correct. 


3.27.  Restrictions on Business Activities. Except as set forth on Schedule
3.27, there is no agreement, judgment, injunction, order or decree binding upon
IPSI, QPSI or any Subsidiary which has the effect of prohibiting or impairing
any current business practice of the IPSI, QPSI or any Subsidiary, any
acquisition of property by IPSI, QPSI or any Subsidiary or the conduct of
business by IPSI, QPSI or any Subsidiary as currently conducted.
 
3.28.  Certain Business Practices. Neither IPSI, QPSI nor any Subsidiary has:
(a) used any funds for material unlawful contributions, gifts, entertainment or
other unlawful payments relating to political activity; (b) made any material
unlawful payment to any foreign or domestic government official or employee or
to any foreign or domestic political party or campaign or violated any provision
of the Foreign Corrupt Practices Act of 1977, as amended; (c) consummated any
transaction, made any payment, entered into any agreement or arrangement or
taken any other action in violation of Section 1128B(b) of the Social Security
Act, as amended; or (d) made any other material unlawful payment.
 
19

--------------------------------------------------------------------------------


 
3.29.  Takeover Statutes. No applicable takeover statute or similar Law and no
provision of the certificate of incorporation or bylaws, or other organizational
document or governing instruments of IPSI or QPSI or any Contract to which IPSI
or QPSI is a party (a) would or would purport to impose restrictions which might
adversely affect or delay the consummation of the transactions contemplated by
this Agreement or (b) as a result of the consummation of the transactions
contemplated by this Agreement or the acquisition of Acquired Interest by Buyer
(i) would or would purport to restrict or impair the ability of Buyer to vote or
otherwise exercise the rights of a stockholder with respect to securities of
IPSI or QPSI or (ii) would or would purport to entitle any Person to acquire
securities of IPSI or QPSI.
 
3.30.  Disclosure. Neither this Agreement (including the exhibits and schedules
hereto) nor any certificate or statement provided or to be provided to Buyer by
or on behalf of IPSI or QPSI pursuant hereto, taken together as a whole,
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made or necessary to provide a prospective purchaser of IPSI or
QPSI with all information material thereto.

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLERS
 
Each Seller, severally and not jointly, hereby represents and warrants to Buyer
as follows:
 
4.1.  Authorization. The execution, delivery and performance by such Seller of
this Agreement and the consummation by such Seller of the transactions
contemplated hereby and thereby are within such Seller’s powers and have been
duly authorized by all necessary action on the part of such Seller. This
Agreement constitutes (assuming the due execution and delivery by each of the
other parties hereto) the legal, valid and binding obligation of such Seller,
enforceable against such Seller in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other Laws relating to or affecting creditors’ rights generally
and general equitable principles (whether considered in a proceeding in equity
or at Law). 
 
4.2.  The Shares. Such Seller is the record and beneficial owner of the Shares
to be sold by such Seller hereunder, free and clear of any Encumbrances and,
upon transfer of the Shares to Buyer on the Closing Date in accordance with the
terms of this Agreement, Buyer will receive good and valid title to the Shares,
free and clear of any Encumbrances.
 
4.3.  Consents and Filings. No Consent or Filing with, any Governmental Entity
is required for or in connection with the execution and delivery of this
Agreement by such Seller, and the consummation by such Seller of the
transactions contemplated hereby. 
 
20

--------------------------------------------------------------------------------


 
4.4.  Noncontravention. The execution, delivery and performance of this
Agreement by such Seller does not, and the consummation by such Seller of the
transactions contemplated hereby will not, (i) contravene or violate any
provision of the organizational documents of such Seller, or (ii) contravene or
violate any provision of, or result in the termination or acceleration of, or
entitle any party to accelerate any obligation or indebtedness under, or result
in an adverse claim to the Shares held by such Seller pursuant to any mortgage,
lease, franchise, license, permit, agreement, instrument, law, order,
arbitration award, judgment or decree to which such Seller is a party or by
which such Seller is bound. 
 
4.5.  No Legal Proceedings. No Legal Proceedings are pending or threatened
against such Seller relating to, or that could prevent or delay the consummation
of, the transactions contemplated hereby.
 
4.6.  Receipt of Buyer Common Stock for Seller’s Own Account. The Buyer Common
Stock is being acquired for investment for such Seller’s own account, not as a
nominee or agent, and not with a view to the sale or distribution of all or any
part thereof in violation of federal or state securities laws.
 
4.7.  Accredited Investor. Each Seller is an “accredited investor” as defined in
Rule 501(a) under the Securities Act of 1933 (the “Securities Act”). Each Seller
agrees to furnish any additional information requested to assure compliance with
applicable federal and state securities laws in connection with the purchase of
the Buyer Common Stock and sale of the Shares.
 
4.8.  Disclosure of Information. Each Seller represents and warrants that (a) he
or she has had an opportunity to discuss the Buyer’s business, management,
financial affairs and is aware of the character, business acumen and general
business and financial circumstances of Buyer; (b) has the requisite knowledge
and experience to assess the relative merits and risks of a sale of the Shares
and a purchase of the Buyer Common Stock; (c) has received and has carefully
read and evaluated copies of all documents relevant to the sale and purchase
contemplated by this Agreement; and (d) has had full opportunity to ask
questions and receive answers concerning the historical business and operations
of the Buyer, as well to evaluate the prospects, future financial condition and
the likelihood of success of Buyer.
 
4.9.  Restricted Securities. Each Seller is aware that the Buyer Common Stock is
subject to significant restrictions on transfer and may not be freely sold. Such
Seller represents that he or she (a) has liquid assets sufficient to assure that
the purchase contemplated by this Agreement will cause no undue financial
difficulties, (b) can afford the complete loss of his or her investment, and (c)
can provide for current needs and possible contingencies without the need to
sell or dispose of the Buyer Common Stock.
 
4.10.  Legends. In addition to any legend placed on the certificates pursuant to
any other agreement or arrangement among the parties, each certificate
evidencing Buyer Common Stock shall bear the following legends (unless Buyer
receives an acceptable opinion of counsel that any such legend is not
required): 
 
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933 OR THE LAWS OF ANY STATE, AND MAY NOT
BE SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT AND APPLICABLE STATE LAWS, OR AN EXEMPTION FROM THE
REGISTRATION AND QUALIFICATION REQUIREMENTS THEREOF.
 
21

--------------------------------------------------------------------------------


 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to the Companies and to the Sellers as
follows:
 
5.1.  Organization and Existence. Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
all requisite power and authority to enter into this Agreement and to consummate
the transactions contemplated hereby.
 
5.2.  Authorization. The execution, delivery and performance by Buyer of this
Agreement and the consummation by Buyer of the transactions contemplated hereby
are within Buyer’s powers and have been duly authorized by all necessary action
on the part of Buyer. This Agreement constitutes (assuming the due execution and
delivery by each of the other parties hereto) the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with their terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at Law).
 
5.3.  Consents and Filings. No Consent of, or Filing with, any Governmental
Entity by Buyer is required for or in connection with the execution and delivery
of this Agreement and the consummation by Buyer of the transactions contemplated
hereby.
 
5.4.  Noncontravention. The execution, delivery and performance by Buyer of this
Agreement does not, and the consummation by Buyer of the transactions
contemplated hereby and thereby will not, (i) contravene or violate any
provision of the organizational documents of Buyer, or (ii) contravene or
violate any provision of, or result in the termination or acceleration of, or
entitle any party to accelerate any obligation or indebtedness under, any
mortgage, lease, franchise, license, permit, agreement, instrument, Law, order,
arbitration award, judgment or decree to which Buyer is a party or by which
Buyer is bound, except in the case of clause (ii) to the extent that any such
events would not materially impair or materially delay the ability of Buyer to
effect the Closing.
 
5.5.  No Legal Proceedings. There are no Legal Proceedings pending against
Buyer, and Buyer is not subject to any agreement, judgment, decree, injunction
or order of any Governmental Entity which, individually or in the aggregate
would, enjoin, rescind or materially delay the transactions contemplated by this
Agreement or otherwise prevent Buyer from complying in all material respects
with the terms and provisions hereof or thereof.
 
5.6.  Valid Issuance of Buyer Common Stock. The Buyer Common Stock, when issued
and delivered in accordance with the terms and for the consideration set forth
in this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable. Assuming the accuracy of each Seller’s representations above, the
Buyer Common Stock will be issued in compliance with applicable federal and
state securities laws. None of the Buyer Common Stock to be issued to Sellers
will be issued in violation of (i) any purchase option, right of first refusal,
preemptive, subscription or similar rights under any provision of applicable
Law, (ii) the organizational documents of Buyer; or (iii) any agreement to which
Buyer is subject or by which it is bound. There are no outstanding warrants,
options, rights, agreements, convertible or exchangeable securities or other
commitments pursuant to which Buyer is or may become obligated to issue, sell,
purchase, return or redeem the Buyer Common Stock to be issued to Sellers. There
are no voting trusts or other similar agreements with respect to the voting of
the Buyer Common Stock to be issued to Sellers.
 
22

--------------------------------------------------------------------------------


 
5.7.  Brokers. Neither Buyer nor any of Buyer’s directors, officers, employees
or agents has employed any investment banker, broker or finder or incurred any
liability for any investment banking fees, brokerage fees, commissions or
finders’ fees or any other fees or commissions to investment bankers, brokers or
finders in connection with the transactions contemplated by this Agreement for
which any Seller, or, in the event the Closing does not occur, IPSI, QPSI or any
Subsidiary, has, will have or may have any liability.
 
5.8.  Disclosure. Neither this Agreement (including the exhibits and schedules
hereto) nor any certificate or statement provided or to be provided to Sellers
by or on behalf of Buyer pursuant hereto, taken together as a whole, contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances under which they were
made or necessary to provide Sellers with all information material thereto.
 
ARTICLE VI
COVENANTS
 
6.1.  Conduct of the Business. From the date hereof until the Closing Date,
Sellers shall cause IPSI and QPSI, and shall cause each Subsidiary to (i)
operate their respective businesses in the ordinary course in all material
respects, (ii) promptly advise Buyer of any material adverse change in IPSI,
QPSI or any Subsidiary that has occurred or that would reasonably be expected to
occur, (iii) comply in all material respects with all Laws applicable to IPSI,
QPSI and the Subsidiaries in the conduct of their respective businesses, (iv)
use their reasonable efforts to maintain their respective assets and properties
in operating condition in all material respects (ordinary wear and tear
excepted), (v) use reasonable efforts to keep available the services of their
respective officers and employees, (vi) perform all of their material
obligations under the Material Contracts, and (vii) make all Filings and pay any
fees necessary to maintain in good standing all Permits. From the date hereof
until the Closing Date, Sellers shall not permit IPSI, QPSI or any Subsidiary
to, do or take any action that would have been required to be disclosed on
Schedule 3.9 if it had been taken prior to the date hereof. 
 
6.2.  Access. From the date of this Agreement until the Closing, Sellers shall
cause IPSI and QPSI to give Buyer and its lenders, financial sources and
authorized representatives full access to the books and records of IPSI, QPSI
and the Subsidiaries and shall furnish Buyer and its lenders, financial sources
and authorized representatives with such financial and operating data and other
information concerning IPSI, QPSI and the Subsidiaries as may reasonably be
requested upon 48 hours advance notice. Without limiting the generality of the
foregoing, from the date of this Agreement to the Closing, to the extent
permitted by applicable Law, Sellers shall inform Buyer of, and consult with
Buyer concerning, all material transactions and decisions affecting the business
of IPSI, QPSI and the Subsidiaries, with the understanding that management of
IPSI and QPSI will have final decision making authority through the Closing
Date. 
 
23

--------------------------------------------------------------------------------


 
6.3.  Government Filings. Each of the Companies, Buyer and Sellers, agree to use
its respective commercially reasonable efforts to (i) obtain any and all
licenses, permits, consents, approvals, authorizations, qualifications and
orders of federal, state, local and foreign Governmental Entities as are
required in connection with the consummation of the transactions contemplated
hereby; (ii) defend any lawsuits or other legal proceedings, whether judicial or
administrative, whether brought derivatively or on behalf of third parties
(including Governmental Entities or officials), challenging this Agreement or
the consummation of the transactions contemplated hereby, and (iii) furnish to
each other such information and assistance and to consult with respect to the
terms of any registration, filing, application or undertaking as reasonably may
be requested in connection with the foregoing.
 
6.4.  Further Actions. Each Party shall use commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable Law to consummate and
make effective the transactions contemplated by this Agreement. 
 
6.5.  Tax Returns. IPSI and QPSI shall prepare or cause to be prepared and file
or cause to be filed all Returns (including any amendments thereto) for each
Company and the Subsidiaries for all Tax periods, whether ending on, prior to or
after the Closing Date.
 
6.6.  No Solicitation of Other Proposals. 
 
(a)  From the date hereof until the earlier of the Closing or the termination of
this Agreement in accordance with its terms, none of the Companies nor any
Seller shall, authorize or permit any of their respective officers, directors,
employees, representatives or agents (collectively, the “Company
Representatives”) directly or indirectly to, (i) solicit, facilitate, initiate,
encourage or take any action to solicit, facilitate, initiate or encourage, any
inquiries or communications or the making of any proposal or offer that
constitutes or may constitute an Acquisition Proposal or (ii) participate or
engage in any discussions or negotiations with, or provide any information to or
take any other action with the intent to facilitate the efforts of, any Person
concerning any possible Acquisition Proposal or any inquiry or communication
which might reasonably be expected to result in an Acquisition Proposal. For
purposes of this Agreement, the term “Acquisition Proposal” shall mean any
inquiry, proposal or offer from any Person (other than Buyer or any of its
Affiliates) relating to any merger, consolidation, recapitalization, liquidation
or other direct or indirect business combination or reorganization, involving
either Company or the issuance or acquisition of shares of capital stock or
other securities of either Company or any tender or exchange offer that if
consummated would result in any Person, together with all Affiliates thereof,
beneficially owning shares of capital stock or other securities of either
Company, or the sale, lease, exchange, license (whether exclusive or not), or
other disposition of any significant portion of the business or other assets of
either Company, or any other transaction, the consummation of which could
reasonably be expected to impede, interfere with, prevent or materially delay
the consummation of the transactions contemplated hereby or which would
reasonably be expected to diminish significantly the benefits to Buyer or its
Affiliates of the transactions contemplated hereby. Each Company shall
immediately cease and cause to be terminated and shall cause all Company
Representatives to immediately terminate and cause to be terminated all existing
discussions or negotiations with any Persons conducted heretofore with respect
to, or that could reasonably be expected to lead to, an Acquisition Proposal.
The Companies shall promptly notify each Company Representative of its
obligations under this Section 6.6. Without limiting the foregoing, it is agreed
that any violation of the restrictions set forth above by any Affiliate of
either Company or any Company Representative, whether or not such Person is
purporting to act on behalf of either Company, shall be deemed to be a breach of
this Section 6.6 by the Companies. 
 
24

--------------------------------------------------------------------------------


 
(b)  From the date hereof until the earlier of the Closing or the termination of
this Agreement in accordance with its terms, neither the Board of Directors of
either Company nor any committee thereof shall (i) approve or recommend, or
propose to approve or recommend, any Acquisition Proposal other than the sale of
the Shares to Buyer contemplated by this Agreement, (ii) subject to applicable
Law, withdraw or modify or propose to withdraw or modify in a manner adverse to
Buyer its approval or recommendation of the sale of the Shares to Buyer, this
Agreement or the transactions contemplated hereby, (iii) upon a request by Buyer
to reaffirm its approval or recommendation of this Agreement or the sale of the
Shares to Buyer, fail to do so within two Business Days after such request is
made, (iv) approve, enter or permit or cause either Company to enter, into any
letter of intent, agreement in principle, acquisition agreement or other similar
agreement related to any Acquisition Proposal or (v) resolve or announce its
intention to do any of the foregoing.
 
(c)  In addition to the other obligations of the Companies set forth in this
Section 6.6, each Company shall immediately advise Buyer orally and in writing
of any Acquisition Proposal, any request for information with respect to any
Acquisition Proposal, or any inquiry with respect to or which could result in an
Acquisition Proposal, the material terms and conditions of such request,
Acquisition Proposal or inquiry, and the identity of the Person making the same.
 
6.7.  Noncompetition and Nonsolicitation. 
 
(a)  Each of Wayne Byrd, Judy Toland and Dan Toland (the “Noncompete Parties”)
acknowledge and agree that Buyer is relying on the covenants and agreements in
this Section 6.7 as a material inducement to consummate the transactions
contemplated by this Agreement and that Buyer would not enter into this
Agreement or consummate the transactions contemplated hereby but for the
agreements of each of the Noncompete Parties and Seller in this Section 6.7. 
 
(b)  Each of the Noncompete Parties agrees that from and after the date hereof,
Buyer and/or its designees and other Affiliate(s), including the Companies,
(collectively, the “Buyer Parties”) will be engaging in the business of the
Companies as currently conducted and as it has been conducted during the two
calendar years prior to the Closing (the “Business”) and that engagement by any
of them or any of their respective Affiliates in the Business or the provision
of products or services competitive with the Business or any of Buyer Parties by
any of them would cause irreparable damage to Buyer Parties. For a time period
of five calendar years following the Closing Date (provided, that the
obligations hereunder of the Noncompete Parties shall be extended by adding to
such term the length of time, if any, during which any of them and/or their
respective Affiliates shall be or remain in violation of their obligations under
this Section 6.7), neither of the Noncompete Parties nor any of their respective
Affiliates shall, without the prior written consent of Buyer, (i) engage within
a 250 mile radius of the current locations in which the Business is conducted by
the Companies (or has been conducted during the two calendar years prior to the
Closing), directly or indirectly, alone or as an equity holder (other than as a
holder of less than 5% of the capital stock of any publicly traded corporation),
partner, officer, director, employee, consultant, independent contractor, agent
or otherwise in or with any business, entity or Person that is engaged or
becomes engaged in the Business or otherwise competes with any of Buyer Parties
in the Business within such 250 mile radius, (ii) divert, or in any way attempt
to divert, any customer or prospect of the Business or Buyer Parties to any
potential, current, past or prospective competitor of any of Buyer Parties, or
(iii) solicit or encourage any officer, employee or consultant of any of Buyer
Parties to leave their employ for employment by or with any of them or any of
their respective Affiliates. 
 
25

--------------------------------------------------------------------------------


 
(c)  If at any time the provisions of this Section 6.7 shall be determined to be
invalid or unenforceable, by reason of being vague or unreasonable as to area,
duration or scope of activity, then this Section 6.7 shall be considered
divisible and shall become and be immediately amended to only such area,
duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
all of the parties hereto agree that this Section 6.7 as so amended shall be
valid and binding as though any invalid or unenforceable provision had not been
included herein.
 
6.8.  Company Plans. Following Closing, the Sellers shall take all actions
required in order to terminate any Company Plan, including, but not limited to
the IPSI 401(k) Plan, the IPSI Pension Plan & Trust, the QPSI 401(k) Plan and
the QPSI Pension Plan such that there shall be no liability of Buyer or any
Company with respect to such Pension Plans following Closing.
 
ARTICLE VII
CONDITIONS TO CLOSING
 
7.1.  Conditions Precedent to Buyer’s Obligations. The obligation of Buyer to
consummate the Closing and the other transactions contemplated by this Agreement
is expressly subject to the fulfillment or express written waiver of the
following conditions on or prior to the Closing Date:
 
(a)  Representations and Warranties True. Each of the representations and
warranties contained in Article III and Article IV shall be true and correct in
all material respects at and as of the Closing, except for those (x)
representations and warranties that are qualified by materiality, which
representations and warranties shall be true and correct in all respects, and
(y) representations and warranties that expressly relates to an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date.
 
26

--------------------------------------------------------------------------------


 
(b)  Obligations Performed. IPSI, QPSI and each Seller shall have performed, on
or before the Closing Date, all material obligations contained in this Agreement
which by the terms hereof are required to be performed by it on or before the
Closing Date.
 
(c)  Compliance Certificate. Buyer shall have received the certificates signed
by an officer of each of the Companies certifying as to the matters set forth in
Sections and 7.1(b) above.
 
(d)  Required Consents and Approvals. All of the approvals, consents and
licenses listed on Schedule 7.1(d) shall have been obtained.
 
(e)  No Injunction, Etc. There shall not be any order of any court or
governmental agency restraining or invalidating the material transactions which
are the subject of this Agreement.
 
(f)  Deliverables. The Companies and the Sellers shall have delivered the items
set forth in Section 2.3(b).
 
(g)  Employment Agreements. Each of the Sellers shall have executed and
delivered Employment Agreements to Buyer.
 
(h)  Legal Opinion. The Sellers shall have delivered to Buyer an opinion, dated
the Closing Date, of Stein, Sperling, Bennett, De Jong, Driscoll & Greenfeig,
P.C., counsel to the Sellers, addressing the matters set forth on Exhibit C
attached hereto.
 
(i)  Good Standing Certificates. Each Company shall have delivered to Buyer with
respect to such Company, a certificate of good standing from the Secretary of
State of its jurisdiction of incorporation and the Secretary of State or other
appropriate authority of each jurisdiction in which it is qualified or licensed
to do business. Each such certificate shall be dated no more than 10 Business
Days prior to the Closing Date.
 
(j)  No Material Adverse Effect. From and including the date hereof, there shall
not have occurred any event and no circumstance shall exist which, alone or
together with any one or more other events or circumstances has had, is having
or would reasonably be expected to have a Material Adverse Effect.
 
(k)  Required Consents; Board of Directors and Shareholder Approval. The
approval of the Agreement and the transactions contemplated herein by the Board
of Directors and the shareholders of the Companies shall have been obtained.
 
7.2.  Conditions Precedent to each Company’s and Seller’s Obligations. The
obligation of each Company and each Seller to consummate this Agreement and the
other transactions contemplated by this Agreement is expressly subject to the
fulfillment or express written waiver of the following conditions on or prior to
the Closing Date:
 
(a)  Representations and Warranties True. Each of the representations and
warranties of Buyer contained in Article V shall be true and correct in all
material respects at and as of the Closing.
 
27

--------------------------------------------------------------------------------


 
(b)  Obligations Performed. Buyer shall have performed in all material respects,
on or before the Closing Date, all obligations contained in this Agreement which
by the terms hereof are required to be performed by Buyer on or before the
Closing Date.
 
(c)  Compliance Certificate. The Companies shall have received a certificate
signed by an authorized officer of Buyer certifying as to the matters set forth
in Sections 7.2(a) and 7.2(b).
 
(d)  Deliverables. The Buyer shall have delivered the items set forth in Section
2.3(a).
 
(e)  No Injunction, Etc. There shall not be any order of any court or
governmental agency restraining or invalidating the material transactions which
are the subject of this Agreement.
 
(f) Lease. Buyer shall have delivered the Commercial Office Lease in the form
attached hereto as Exhibit D.
 
ARTICLE VIII
INDEMNIFICATION OBLIGATIONS
 
8.1.  Survival. Each of the representations and warranties of the Parties
contained in Articles III, IV, and V of this Agreement shall survive the Closing
and not terminate until one year from the Closing Date, except that the
representations and warranties set forth in Sections 3.1, 3.2, 3.5, 3.16, 4.1,
4.2, 5.1, 5.2, and 5.6 shall not terminate and shall survive indefinitely.
Notwithstanding the foregoing, any representation or warranty in respect of
which indemnity may be sought under Article VIII of this Agreement shall survive
the time at which it would otherwise terminate pursuant to this Section 8.1 if
written notice of a good faith claim for indemnification in respect of such
representation or warranty shall have been duly given prior to such time, in
which event such representation or warranty shall survive solely with respect to
such claim until the final resolution thereof. The obligations of the Sellers
and the Company under Article VI shall survive the Closing in accordance with
their terms.
 
8.2.  Sellers’ Indemnification Obligations. From and after the Closing, the
Sellers, jointly and severally, agree to indemnify and hold Buyer and its
Affiliates, including the Companies, and their respective officers, directors
and shareholders (the “Buyer Indemnified Parties”) harmless and shall reimburse
Buyer Indemnified Parties by set-off against the Note and the Earn-Out Payments
pursuant to Section 2.5 for any Damages incurred or suffered by Buyer
Indemnified Parties arising out of any misrepresentation or breach of
representation or warranty, covenant or agreement made or to be performed by any
Seller (or the Companies) under this Agreement, including, without limitation,
any Damages (or any other amount attributable to the Company Plans, including,
any claimed contributions) incurred arising directly or indirectly from the
Company Plans; provided, that any claims with respect to the Company Plans shall
not be limited by the Note or Earn-Out Payments and Sellers may be personally
liable for any payments due on account of the Company Plans. 
 
8.3.  Buyer IPSI and QPSI Indemnification Obligations. From and after the
Closing, the Buyer, IPSI, and QPSI, jointly and severally, agree to indemnify
and hold harmless Sellers, and their respective heirs, representatives,
successors, and assigns (the “Seller Indemnified Parties”) and shall reimburse
Seller Indemnified Parties for any Damages incurred or suffered by Seller
Indemnified Parties arising out of any misrepresentation or breach of
representation or warranty, covenant or agreement made or to be performed by
Buyer under this Agreement. 
 
28

--------------------------------------------------------------------------------


 
8.4.  Notice of Claim. If a claim is asserted against a Buyer Indemnified Party
by a third party (a “Third Party Claim”) that could reasonably be expected to
give such Buyer Indemnified Party the right to be indemnified under this Article
VIII, or if a Buyer Indemnified Party believes that it is entitled to
indemnification under this Article VIII on the basis of a direct claim against
such Buyer Indemnified Party under this Agreement (a “Direct Claim”), then the
Buyer Indemnified Party seeking indemnification hereunder shall give written
notice thereof (a “Notice of Claim”) to the Seller (the “Indemnifying Party”) as
promptly as is practicable from the date on which the Buyer Indemnified Party
obtains knowledge of such claim, provided that a delay in notifying the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
under this Agreement except to the extent that (and only to the extent that) the
Indemnifying Party is materially prejudiced by such delay. The Notice of Claims
shall specify whether the claim is a Third Party Claim or a Direct Claim, and
shall set forth in reasonable detail the grounds and the amount or estimated
amount of the claim. 
 
8.5.  Direct Claims. The Indemnifying Party shall have 20 Business Days from
receipt of the Notice of Claim with respect to any Direct Claim to deliver to
the Buyer Indemnified Party a written notice objecting to any item or amount set
forth in the Notice of Claim (a “Direct Claim Counter Notice”). If no such
objection if given in a timely manner, the Indemnifying Party shall be deemed to
have consented and agreed to such item or amount. Should the Parties, within
such 20 Business Days period (subject to any possible extensions agreed between
them), agree, in whole or in part, upon the Indemnifying Party’s liability for
Damages, the Indemnifying Party shall pay to the Buyer Indemnified Party the
entire agreed upon amount of Damages.
 
Third Party Claims. Upon receipt by the Indemnifying Party of a Notice of Claim
with respect to a Third Party Claim, the Indemnifying Party shall have the right
to assume the defense of such Third Party Claim with counsel reasonably
satisfactory to the Buyer Indemnified Party and the Buyer Indemnified Party
shall cooperate to the extent reasonably requested by the Indemnifying Party in
defense or prosecution thereof, provided that the Buyer Indemnified Party is
reimbursed by the Indemnifying Party for its costs in connection therewith. If
the Indemnifying Party elects to assume the defense of such claim, the Buyer
Indemnified Party shall have the right to employ its own counsel in any such
case, but the fees and expenses of such counsel shall be at the expense of the
Buyer Indemnified Party, unless there is, under applicable standards of conduct,
a conflict on any significant issue between Indemnifying Party and the Buyer
Indemnified Party, in which case the reasonable fees and expenses of one such
counsel shall be at the expense of the Indemnifying Party. Unless and until the
Indemnifying Party assumes the defense of a Third Party Claim, the Buyer
Indemnified Party may defend against the Third Party Claim in any manner it may
reasonably deem appropriate, the reasonable costs and expenses of which shall be
borne by the Indemnifying Party. If the Indemnifying Party has assumed the
defense of any claim against the Buyer Indemnified Party, the Indemnifying Party
shall not settle such claim without the prior written consent of the Buyer
Indemnified Party, which consent shall not be unreasonably withheld, delayed or
conditioned. If the Indemnifying Party does not assume the defense of a Third
Party Claim, but does not dispute the Buyer Indemnified Party’s right to
indemnification by delivering to the Buyer Indemnified Party a written notice
objecting to any item or amount set forth in the Notice of Claim (a “Third Party
Claim Counter Notice” and collectively with the Direct Claim Counter Notice, (a
“Counter Notice”), the Indemnifying Party shall have the right to participate in
the defense of such claim through counsel of its choice, at the Indemnifying
Party’s expense, and the Buyer Indemnified Party shall not settle such claim
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld, delayed or conditioned.
 
29

--------------------------------------------------------------------------------




ARTICLE IX
TERMINATION, AMENDMENT AND WAIVER
 
9.1.  Termination. This Agreement may be terminated:
 
(a)  at any time prior to the Closing Date by mutual written agreement of Buyer,
IPSI and QPSI;
 
(b)  by Sellers by written notice to Buyer if any event or circumstance occurs
that makes it impossible to satisfy any condition precedent under Section 7.2
(unless the failure results primarily from any action or inaction of the
Companies or any Seller in violation of the terms of this Agreement);
 
(c)  by Sellers, by written notice, if any of Buyer’s representations and
warranties made in Article V were materially inaccurate when made or if Buyer is
unable to pay the consideration for the Shares at the time that the Closing is
otherwise required to occur;
 
(d)  by Buyer by written notice to the Sellers if any event or circumstance
occurs that makes it impossible to satisfy any condition precedent under Section
7.1 (unless the failure results primarily from any action or inaction of Buyer
in violation of the terms of this Agreement);
 
(e)  by Buyer if any of the representations and warranties made in Article III
or Article IV were materially inaccurate when made or if Buyer will not be able
to obtain good title, free of all Encumbrances, to all of the Shares at the
Closing; or
 
(f) by either Party in the event Closing does not occur on or before October 1,
2007.
 
9.2.  Effect of Termination. If this Agreement is terminated as permitted by
Section 9.1, such termination shall be without liability of any Party to the
other Parties. This Section 9.2 and the provisions of Article X shall survive
any termination hereof pursuant to Section 9.1. 
 
ARTICLE X
MISCELLANEOUS
 
10.1.  Expenses; Transfer Taxes. Except as otherwise provided in this Agreement,
whether or not the Closing takes place, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such costs and expenses. For the avoidance of doubt,
the Sellers, and not IPSI or QPSI, shall be responsible for any and all fees or
other costs to any third party advisors to either Company or the Sellers
incurred prior to the Closing. Notwithstanding any provision of this Agreement
to the contrary, (i) any transfer, documentary, sales, use, registration and
other such Taxes incurred in connection with the consummation of the
transactions contemplated by this Agreement shall be borne equally by the
Sellers, on the one hand, and Buyer, on the other hand; and (ii) Buyer will pay
for the audit of the Companies’ 2006 financial statements.
 
30

--------------------------------------------------------------------------------


 
10.2.  Notices. All notices, requests and other communications hereunder shall
be in writing and shall be sent, delivered or mailed, addressed or sent by
telecopier:
 
(a)  if to Buyer (or to any Company after the Closing), to:
 
Fortress International Group, Inc.
9841 Broken Land Parkway, Suite 100
Columbia, Maryland 21046
Attention: Thomas P. Rosato
Fax: 410-312-9979


with a copy to:


Mintz Levin Cohn Ferris Glovsky & Popeo, P.C.
666 Third Avenue
New York, New York 10017
Attention: Kenneth R. Koch, Esq.
Fax: 212-983-3115


(b)  if to the IPSI prior to the Closing, to:
 
43670 Trade Center Place, Unit 145
Dulles, Virginia 20166
Attention: Dan Toland
Fax: 703-996-8507


with a copy to (which shall not constitute notice):


Stein, Sperling, Bennett, De Jong, Driscoll, & Greenfeig, P.C.
25 West Middle Lane
Rockville, Maryland 20850
Attention: Karen N. Shapiro, Esq.
Fax: 301-354-8122


(c)  if to the QPSI prior to the Closing, to:
 
43670 Trade Center Place, Unit 145
Dulles, Virginia 20166
Attention: Dan Toland
Fax: 703-996-8507
 
31

--------------------------------------------------------------------------------




with a copy to (which shall not constitute notice):


Stein, Sperling, Bennett, De Jong, Driscoll, & Greenfeig, P.C.
25 West Middle Lane
Rockville, Maryland 20850
Attention: Karen N. Shapiro, Esq.
Fax: 301-354-8122


(d)  if to a Seller, to the address set forth on such Seller’s signature page
hereto.
 
with a copy to:


Stein, Sperling, Bennett, De Jong, Driscoll, & Greenfeig, P.C.
25 West Middle Lane
Rockville, Maryland 20850
Attention: Karen N. Shapiro, Esq.
Fax: 301-354-8122


Each such notice, request or other communication shall be given (i) by mail
(postage prepaid, registered or certified mail, return receipt requested), (ii)
by hand delivery, (iii) by nationally recognized courier service or (iv) by
telecopier, receipt confirmed (with a confirmation copy to be sent by first
class mail; provided that the failure to send such confirmation copy shall not
prevent such telecopier notice from being effective). Each such notice, request
or communication shall be effective (i) if mailed, three calendar days after
mailing at the address specified in this Section 10.2 (or in accordance with the
latest unrevoked written direction from such Party), (ii) if delivered by hand
or by nationally recognized courier service, when delivered at the address
specified in this Section 10.2 (or in accordance with the latest unrevoked
written direction from the receiving Party) and (iii) if sent by telecopier,
when such telecopy is transmitted to the fax number specified in this Section
10.2 (or in accordance with the latest unrevoked written direction from the
receiving Party), and the appropriate confirmation is received.
 
10.3.  Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
found to be invalid or unenforceable in any jurisdiction, (i) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid or enforceable, such provision and (ii) the remainder of this
Agreement and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.
 
10.4.  Amendments and Waivers. This Agreement may not be amended, supplemented,
modified or terminated except by an instrument in writing signed on behalf of
Buyer, the Companies and Sellers. The Parties hereto may, by an instrument in
writing signed on behalf of such Party, waive compliance by any other Party with
any term or provision of this Agreement that such other Party was or is
obligated to comply with or perform. No failure or delay by any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
No waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision of this Agreement, whether or not
similar, nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.
 
32

--------------------------------------------------------------------------------


 
10.5.  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall, taken
together, be considered one and the same agreement. The execution of this
Agreement by any of the Parties may be evidenced by way of a facsimile
transmission of such Party’s signature, or a photocopy of such facsimile
transmission, and such facsimile signature shall be deemed to constitute the
original signature of such Party thereto.
 
10.6.  Entire Agreement. This Agreement (together with the agreements, Schedules
and certificates referred to herein or delivered pursuant hereto) constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof.
 
10.7.  No Third Party Beneficiaries. Except for the rights of the Buyer
Indemnified Parties under Article VIII, this Agreement is intended solely for
the benefit of the Parties hereto and is not intended to confer upon any other
Person any rights or remedies.
 
10.8.  Governing Law. This Agreement and all claims arising out of or relating
to it shall be governed by and construed in accordance with the Laws of the
State of Maryland, without regard to the conflicts of Laws rules thereof. 
 
10.9.  Consent to Jurisdiction; Waiver of Jury Trial. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the District of Maryland, for the purposes of any suit, action or
other proceeding arising out of this Agreement or any transaction contemplated
hereby. Each of the parties hereto further agrees that service of any process,
summons, notice or document by U.S. certified mail to such Party’s respective
address set forth in Section 10.2 shall be effective service of process for any
Legal Proceeding in Maryland with respect to any matters to which it has
submitted to jurisdiction as set forth above in the immediately preceding
sentence. Each of the parties hereto irrevocably and unconditionally waives any
objection to the laying of venue of any Legal Proceeding arising out of this
Agreement or the transactions contemplated hereby in the United States District
Court for the District of Maryland, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Legal Proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
33

--------------------------------------------------------------------------------


 
10.10.  Publicity. Subject to its legal obligations (including requirements of
stock exchanges and other similar regulatory bodies), the Parties shall consult
with each other with respect to the timing and content of all announcements
regarding this Agreement or the transactions contemplated hereby and shall not
make any such announcement without the prior written consent of the other, which
consent will not be unreasonably withheld or delayed. The Parties shall use
reasonable efforts to agree upon the text of any such announcement prior to its
release; provided, however, that, to the extent that any announcement regarding
this Agreement or the transactions contemplated hereby is made at any time, each
Party may issue further announcements (including press releases, tombstones and
similar announcements) without the consent of the other Party so long as such
further announcements are consistent with, and not broader in scope than, the
previously issued announcement.
 
10.11.  Assignment. Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned by any of the Parties without the prior written
consent of each of the other Parties, except that Buyer may (i) assign any of
its rights under this Agreement to any one or more Affiliates, (ii) make a
collateral assignment of any rights or benefits hereunder to any lender, or
(iii) assign any or all of its rights, interests or obligations hereunder in
connection with any sale of Buyer or the Companies of all or substantially all
of the assets of Buyer or the Companies. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the Parties and their respective successors and permitted assigns. Any attempted
assignment in violation of the terms of this Section 10.11 shall be null and
void, ab initio. Assignment by any Party in accordance with the terms of this
Section 10.11 shall not relieve the assignor of any liability.
 
10.12.  Construction. The parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as of drafted
jointly by the parties and no presumption of burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. References in this Agreement to any gender include
references to all genders, and references to the singular include references to
the plural and vice versa. The words “include”, “includes” and “including” when
used in this Agreement shall be deemed to be followed by the phrase “without
limitation”. Unless the context otherwise requires, references in this Agreement
to Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to this Agreement. Unless
the context otherwise requires, the words “hereof”, “hereby”, “hereunder” and
“herein” and words of similar meaning when used in this Agreement refer to this
Agreement in its entirety and not to any particular Article, Section or
provision of this Agreement. All references in this Agreement to “dollars” and
“$” are to United States dollars. Any definition of or reference to any Law,
agreement, instrument or other document herein will be construed as referring to
such Law, agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified. Any definition of or reference to any
statute will be construed as referring also to any rules and regulations
promulgated thereunder.
 
[SIGNATURE PAGE FOLLOWS]
 
34

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

        FORTRESS INTERNATIONAL GROUP, INC.     INNOVATIVE POWER SYSTEMS, INC.  
      By: /s/ Thomas P. Rosato     By: /s/ Keith Wayne Byrd

--------------------------------------------------------------------------------

Name:  Thomas P. Rosato    

--------------------------------------------------------------------------------

Name:  Keith Wayne Byrd

--------------------------------------------------------------------------------

Title:    Cheif Executive Officer
   

--------------------------------------------------------------------------------

Title:    President

--------------------------------------------------------------------------------

 
   

--------------------------------------------------------------------------------

 
             
QUALITY POWER SYSTEMS, INC.
              By: /s/ Daniel F. Toland      

--------------------------------------------------------------------------------

Name:  Daniel F. Toland
     

--------------------------------------------------------------------------------

Title:    President
     

--------------------------------------------------------------------------------

 

 
[Counterpart Signature pages of the Sellers follow]
 

--------------------------------------------------------------------------------



[Counterpart Signature Page to Stock Purchase Agreement for the Sellers]
 
IN WITNESS WHEREOF, the undersigned Seller has caused this Stock Purchase
Agreement to be executed as of the date first written above.

        SELLER:            
      Daniel Toland
     

--------------------------------------------------------------------------------

Print or Type Name of Seller (must match stock certificate)  
        /s/ Daniel F. Toland      

--------------------------------------------------------------------------------

Signature of Seller or Authorized Signatory  
              Daniel F. Toland      

--------------------------------------------------------------------------------

Print or Type Name and Title of Authorized Signatory
                 
Number of Shares of IPSI Held:            100                           


Number of Shares of QPSI Held:             200                           


Notice Address:
                46891 Eaton Terrace, #101      

--------------------------------------------------------------------------------

Street Address
                    Sterling, VA 20164      

--------------------------------------------------------------------------------

City    State    Zip Code
             
Telecopy No.: (      )                            
         
Taxpayer Identification Number:         ###-##-####             
 

 

--------------------------------------------------------------------------------


[Counterpart Signature Page to Stock Purchase Agreement for the Sellers]
 
IN WITNESS WHEREOF, the undersigned Seller has caused this Stock Purchase
Agreement to be executed as of the date first written above.

        SELLER:            
      Judy R. Toland
     

--------------------------------------------------------------------------------

Print or Type Name of Seller (must match stock certificate)  
        /s/ Judy R. Toland      

--------------------------------------------------------------------------------

Signature of Seller or Authorized Signatory  
              Judy R. Toland      

--------------------------------------------------------------------------------

Print or Type Name and Title of Authorized Signatory
                 
Number of Shares of IPSI Held:                  0                           


Number of Shares of QPSI Held:             600                           


Notice Address:
                46891 Eaton Terrace, #101      

--------------------------------------------------------------------------------

Street Address
                    Sterling, VA 20164      

--------------------------------------------------------------------------------

City    State    Zip Code
             
Telecopy No.: (      )                            
         
Taxpayer Identification Number:        ###-##-####             
 

 

--------------------------------------------------------------------------------


[Counterpart Signature Page to Stock Purchase Agreement for the Sellers]
 
IN WITNESS WHEREOF, the undersigned Seller has caused this Stock Purchase
Agreement to be executed as of the date first written above.

        SELLER:            
      Keith W. Byrd
     

--------------------------------------------------------------------------------

Print or Type Name of Seller (must match stock certificate)  
        /s/ Keith W. Byrd      

--------------------------------------------------------------------------------

Signature of Seller or Authorized Signatory  
              Keith W. Byrd      

--------------------------------------------------------------------------------

Print or Type Name and Title of Authorized Signatory
                 
Number of Shares of IPSI Held:              200                           


Number of Shares of QPSI Held:             100                           


Notice Address:
                P. O. Box 105      

--------------------------------------------------------------------------------

Street Address
                    Orlean, VA 20128      

--------------------------------------------------------------------------------

City    State    Zip Code
             
Telecopy No.: (      )                            
         
Taxpayer Identification Number:         ###-##-####            
 

 

--------------------------------------------------------------------------------

